EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Bachner on 7/27/2022.

The application has been amended as follows: 

Claim 1:	A method comprising:
receiving, by a device, a first image;
processing, by the device, the first image to identify an object in the first image and a location of the object within the first image;
extracting, by the device, a second image from the first image based on the location of the object within the first image;
processing, by the device, the second image to determine at least one of a coarse-grained viewpoint estimate or a fine-grained viewpoint estimate associated with the object,
wherein the coarse-grained viewpoint estimate, of the at least one of the coarse-grained viewpoint estimate, is associated with a first range of azimuth angles, and the fine-grained viewpoint estimate, of the at least one of the fine-grained viewpoint estimate, is associated with a second range of azimuth angles that is less than the first range of azimuth angles;
determining, by the device, that the at least one of the coarse-grained viewpoint estimate or the fine-grained viewpoint estimate satisfies a threshold;
determining, by the device, an object viewpoint associated with the object based on the at least one of the coarse-grained viewpoint estimate or the fine-grained viewpoint estimate satisfying the threshold; and
performing, by the device, one or more actions based on the object viewpoint.


Claim 8:	A device, comprising:
one or more processors configured to:
normalize, prior to training a deep learning model, images of image data by subtracting a mean and dividing by a standard deviation of the image data;
train the deep learning model based on applying random horizontal flipping and applying a Siamese network to the images of the image data;
receive, from a vehicle device of a first vehicle, a first image;
process the first image to identify an object in the first image and a location of the object within the first image;
extract, from the first image, a second image based on the location of the
object within the first image;
process the second image, utilizing the deep learning model, to determine a coarse-grained viewpoint estimate and a fine-grained viewpoint estimate for the object; 

determine that at least one of the coarse-grained viewpoint estimate or the fine-grained viewpoint estimate satisfies a threshold confidence level;
determine an object viewpoint associated with the object based on the at least one of the coarse-grained viewpoint estimate or the fine-grained viewpoint estimate; and
perform one or more actions based on the object viewpoint.


Claim 15:	A non-transitory computer-readable medium storing
instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive, from a vehicle device of a vehicle, a first image;
process the first image, with an object detection model, to identify an object in the first image and a location of the object within the first image;
extract, from the first image, a second image of the object based on the location of the object within the first image;
process the second image, with a deep learning model, to determine one or more coarse-grained viewpoint estimates and one or more fine-grained viewpoint estimates associated with the object;
determine an object viewpoint associated with the object based on the one or more coarse-grained viewpoint estimates or the one or more fine-grained viewpoint estimates; 
provide information identifying the object viewpoint to the vehicle; and
determine that an accuracy associated with the one or more fine-grained
viewpoint estimates fails to satisfy a threshold,
wherein the object viewpoint is determined based on a course-grained viewpoint estimate


Allowable Subject Matter
Claims 1-12, 15-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The allowable subject matter in claim 1 pertains to processing, by the device, the second image to determine at least one of a coarse-grained viewpoint estimate or a fine-grained viewpoint estimate associated with the object,
wherein the coarse-grained viewpoint estimate, of the at least one of the coarse-grained viewpoint estimate, is associated with a first range of azimuth angles, and the fine-grained viewpoint estimate, of the at least one of the fine-grained viewpoint estimate, is associated with a second range of azimuth angles that is less than the first range of azimuth angles;
determining, by the device, that the at least one of the coarse-grained viewpoint estimate or the fine-grained viewpoint estimate satisfies a threshold; 
determining, by the device, an object viewpoint associated with the object based on the at least one of the coarse-grained viewpoint estimate or the fine-grained viewpoint estimate satisfying the threshold; and
performing, by the device, one or more actions based on the object viewpoint.


The allowable subject matter in claim 8 pertains to normalizing, prior to training a deep learning model, images of image data by subtracting a mean and dividing by a standard deviation of the image data;
training the deep learning model based on applying random horizontal flipping and applying a Siamese network to the images of the image data;
processing the second image, using the deep learning model, to determine a coarse-grained viewpoint estimate and a fine-grained viewpoint estimate for the object,
determining that at least one of the coarse-grained viewpoint estimate or the fine-grained viewpoint estimate satisfies a threshold confidence level;
determining an object viewpoint associated with the object based on the at least one of the coarse-grained viewpoint estimate or the fine-grained viewpoint estimate; and
performing one or more actions based on the object viewpoint.


	The allowable subject matter in claim 15 pertains to causing a processor to:
determine an object viewpoint associated with the object based on the one or
more coarse-grained viewpoint estimates or the one or more fine-grained viewpoint
estimates; 
provide information identifying the object viewpoint to the vehicle; and
determine that an accuracy associated with the one or more fine-grained viewpoint estimates fails to satisfy a threshold,
wherein the object viewpoint is determined based on the course-grained viewpoint estimates, of the one or more coarse-grained viewpoint estimates, and based on the accuracy associated with the one or more fine-grained viewpoint
estimates failing to satisfy the threshold.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663